Citation Nr: 1540061	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability prior to May 3, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), prior to April 3, 2014, and in excess of 70 percent thereafter.

5.  Entitlement to an initial compensable evaluation for hypertension.

6.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from November 1998 to March 2008.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  In August 2012, the Board remanded the claims for additional development.

During the course of the appeal, by rating decision in March 2010, the RO granted a 20 percent rating for the right shoulder disability, effective from May 3, 2009.  Later, by rating decision in June 2014, the RO granted a 70 percent rating for the psychiatric disability, effective from April 3, 2014.  However, inasmuch as higher ratings are available for both of these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the prior August 2012 remand, the Board noted the Veteran's contentions that his service-connected disabilities had worsened in symptomatology since his last VA compensation and pension examinations.  As such, the Board instructed that the Veteran be scheduled for new, updated VA examinations to properly assess the current symptomatology of his disabilities.

The requested VA examinations were performed in April 2014.  Subsequently, in the June 2015 post-remand brief submitted by the Veteran's accredited representative, the Veteran asserted that all of his claimed conditions had worsened since the April 2014 VA examinations, and new examinations were needed to determine his current levels of impairment.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  In light of the Veterans specific assertions that all of his claimed conditions have worsened since his April 2014 VA compensation and pension examinations, after obtaining the Veteran's updated treatment records, the Veteran should be afforded updated VA examinations that reflect the current symptomatology reflected by his hypertension, cervical spine, right shoulder, left knee, and psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  After receipt of additional records, schedule the Veteran for an updated joints examination for an assessment of the current severity of his right shoulder, left knee, and cervical spine disabilities.

The examiner is asked to conduct a complete examination.  Range of motion testing should be conducted.  The examiner is asked to provide opinions as to whether each joint has additional functional limitation after repeated testing, or during flares.  The examiner is asked to provide an opinion on the extent of any additional functional limitation during flares of pain.

For the left knee, the examiner is asked to identify whether there is instability, subluxation, or effusion into the joint.  

For the cervical spine, the examiner is asked to identify all neurological abnormalities resulting from his service-connected disability.  The examiner is also asked to identify whether the Veteran has intervertebral disc syndrome, and if so, an estimate on the duration of incapacitating episodes in the preceding 12-month period.

For the right shoulder, the examiner is asked to identify whether limited motion is at shoulder level; midway between side and shoulder level; or, to 25 degrees from side.  The examiner is asked whether he has impairment of the humerus, clavicle, or scapula.

The examiner is asked to provide an opinion on the functional impact/limitation of each disability on the Veteran's ability to work.

3.  Schedule the Veteran for an examination to assess the current severity of his hypertension.  Specifically, the examiner is asked whether his diastolic pressure is predominately 110, 120, 130, or more; and, whether systolic pressure is predominately 200 or more.  The examiner is asked to comment on the functional impact of his hypertension has on his work.

4.  Schedule the Veteran for an updated examination to
assess the current severity of his psychiatric disability.  The examiner is asked to review the claims file and medical records prior to the examination.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner is also asked to comment on the functional impact his psychiatric disability has on work.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford her an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




